Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Cerri et al., (US 2014/0089652 and in view of Huang et al., (US 2015/0113532) and in further view of in view of Liguori et al., (US 2018/0165455), previously sited as prior art in the IDS dated 08/03/21.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1, Cerri teaches a request processing method, executed by a public cloud management (608, [0031]) component ([0017-0031]) , comprising: generating a volume attaching request, wherein the volume attaching request includes an identifier of a system volume, and of a bare-metal server (Fig. 6, 602), wherein the bare-metal server includes a system on chip .  Cerri discloses a method for bare metal device management (See Figure 6 Number 602) that retrieves from firmware of a computing device, a network location (See Paragraphs 17 and 31); before permitting a primary operating system (“OS”) to boot, contacting the network location (See Figure 6 Number 604 and Paragraph 31) and wherein the OS configuration being specified by a management server (See Figure 6 Number 622 and Paragraph 31); and booting the primary OS on the computing device (See Figure 6 Number 624 and Paragraph 31). However, Cerri does not expressly teaches sending the volume attaching request to the system on chip, to instruct the 
Neither Cerri nor Huang expressly teach “and the bare-metal server includes a system on chip having an operating system, wherein the operating system of the bare-metal server is not the operating system of the system on chip.” However, Liguori teaches a customer requesting a bare-metal instance identifying a virtualization system to load and in response to the request attaching a network drive which may include a copy of the virtualization system including an image with an OS such as Microsoft Windows, Linux, or MacOS to run/boot from a hard drive or SSD ([0048-0049], [0057], [0069], and [0104]). Further, Liguori teaches a bare-metal server comprising a system on chip and a processor, wherein the system on-chip communicates with the processor through a PCIe connection ([0049] server 400 configured as a bare-metal instance in a compute service system, according to certain aspects of the present disclosure. Server 400 may be a server that has been configured as a bare- metal instance, and in this case, the customer may execute an operating system directly on the hardware instead of using a virtualization system to virtualize the resources of the server. Server 400 may include hardware resources 410 that includes an adapter device 420, such as an adapter device with a PCle interface or any other suitable interface as described above; ([0031] one or more servers 200 may share one or more of the illustrated or unillustrated components, such as processors, graphical processing units, memory, storage, and the like;  [0125]: The various components and modules of the network device 1100, described above, may be implemented as discrete components, as an SoC), the system on chip comprises a computing resource, a storage resource, and a network resource ( [0125]: The various components and modules of the network device 1100, may be implemented as discrete components, as an SoC; Fig. 11, Processing Logic 1102, Memory 1110, and Network Interface 1112); wherein the operating system on the chip is configured to receive a first volume mounting request for mounting a system volume ([0028]: a client may request a specific system hardware configuration. For example, the client may specify the number of processor cores, the size of the memory, the size of the storage device (SSD), and/or the operating system... needed for the applications. In some cases, the client may select a type of instance from multiple types of instances offered by the compute service system. For example, a computer service provider may offer different types or families of instances based on compute, memory, and storage capabilities, where different types of instances may provide different capabilities on computing performance, I/O performance, memory size and performance, storage size and performance, network performance, and graphic processing performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liguori of requesting an OS instance – wherein this OS instance is the operating system of the system on chip - to run on a bare metal server while utilizing storage resources from a network/cloud as taught by Cerri-Huang. The modification would have been motivated because by utilizing cloud/network storage resources, the amount of system resources needed locally may be reduced.

As per claim 2, Cerri-Huang-Liguori teaches wherein before the generating the volume attaching request, the method further comprises: cloning the file used for starting the operating system of the bare-metal server (Cerri, [0017-0031]) to obtain the system volume.  
As per claim 3, Cerri-Huang-Liguori teaches wherein before cloning the system volume, the method further comprises: obtaining the file used for starting the operating system of the bare-metal server (Cerri, [0017-0031], Liguori [0029-0049]) from a storage pool.  
As per claim 4, Cerri-Huang-Liguori teaches wherein further comprising: generating the volume attaching request based on a request sent by a local client that is used by a tenant.  (Cerri, [0017-0031], Huang, Fig. 2, [0025-0033])
As per claim 5, Cerri-Huang-Liguori teaches wherein after starting the operating system of the bare-metal server  (Cerri, [0017-0031]) based on the system volume, the method further comprises:  2713210046US generating a volume attaching operation request, wherein the volume attaching operation request includes an identifier of a data volume; and sending the volume attaching operation request to the system on chip (Liguori [0029-0049]), to instruct the system on chip to send the identifier (Huang, Fig. 2, [0025-0033]) of the data volume to a processor, wherein the processor uses the data volume as available storage space of the bare-metal server. (Liguori [0029-0049])
As per claim 7, Cerri-Huang-Liguori teaches wherein the identifier of the system volume includes a storage address or a universally unique identifier (UUID) of the system volume.  (Cerri, [0017-0031], Huang, Fig. 2, [0025-0033])
As per claims 8-12, 14-16, and 18-20 are rejected under similar reasoning to claims 1-5 and 7.

Allowable Subject Matter

Claims 6, 13, and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        August 12, 2022